LAKE, Justice.
The defendant assigns no error and in his brief his counsel states that he has reviewed the record and is of the opinion that there were no errors committed during the course of the trial which prejudiced the rights of the defendant.
The appeal is, itself, an exception to the judgment. State v. Darnell, 266 N.C. 640, 146 S.E. 2d 800; State v. Sloan, 238 N.C. 672, 78 S.E. 2d 738; Strong, N.C. Index 2d, Criminal Law, § 161. “When the case on appeal contains no assignments of error, the judgment must be sustained, unless error appears on the face of the record.” State v. Higgs, 270 N.C. 111, 153 S.E. 2d 781; State v. Williams, 268 N.C. 295, 150 S.E. 2d 447. No error appears on the face of the record proper in the present case.
Notwithstanding the foregoing rule, due to the gravity of the offense charged and the imposition of the sentence to imprisonment for life, we have carefully examined the entire record. Like the defendant’s counsel, we find therein no error which would entitle the defendant to a new trial.
The conflict between the defendant’s testimony and the evidence of the State presented only a question of fact for the jury, which elected to believe the State’s version of the shooting. The charge by the learned trial judge was a full and correct statement of the applicable principles of law. The evidence was obviously sufficient to withstand the defendant’s motion for judgment of nonsuit.
The trial judge conducted numerous voir dire examinations before permitting the several witnesses for the State to testify concerning statements by the defendant while in the office of the magistrate. This evidence thereon fully supports the findings by the trial judge that: The defendant, while not under arrest, in the absence of any police officer, and while not under the influence of any alcoholic beverage or narcotic drug, voluntarily went to the magistrate’s office and voluntarily stated that he had shot his wife and hoped she was dead; that, thereafter, though he was not under arrest or deprived *147of his freedom of action in any way, the defendant remained in the office of the magistrate some 20 minutes until the arrival of Deputy Sheriffs Brady and Luther; that he was not in custody when, in response to an inquiry by Deputy Brady, he told the officers he shot his wife; and that his subsequent statement that he intended to kill her was not made in response to any interrogation by the officers.
The defendant’s statement, while on the way to jail following the first episode, that he was going to kill his wife was also voluntary and was made without any question being directed to him by the officers.
No error.